Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending and rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda, US 2014/0377903 A1 in view of Bai, US 2017/0045781 A1, Das, US 5,221,422, Shin, US 2013/0314685 A1, and Tung, US 2012/0052288 A1. 
Regarding claims 1 and 14, Takeda teaches a method for manufacturing a mask (abstract). They teach that a metal plate with a resin layer having a resin layer 67 on one surface of the metal plate 61 is prepared (0024 and Fig. 1). They teach that a surface where a resin layer 67 is not provided is coated with a resist material 62, and the resist material is masked with use of a mask in which a slit pattern is formed and is exposed and developed so as to form a resist pattern on a front surface of the metal plate (0026 and Fig. 1). They teach that using the resist pattern as an etching resistant mask, only the metal plate is subjected to an etching process and afterwards the remaining resin layer is removed to result in a metal plate having slits (0026 and Fig. 1). They teach that the material of the metal mask can be include an aluminum alloy (0065). 
Takeda does not teach that the first coating is optically transparent or forming a scattering layer between the first coating and the covered portions of the substrate.
Bai teaches a method of manufacturing a liquid crystal display panel (abstract). They teach providing a lower glass substrate and an upper glass substrate and manufacturing a first bump layer on the lower glass substrate and a second bump layer on the upper glass substrate (0024-0026). They teach that one of the first bump layer and the second bump layer is made by utilizing positive transparent photoresist material and the other is made by utilizing negative transparent photoresist material (0016). They teach coating a negative transparent photoresist material on the lower glass substrate and implementing exposure and development to the resist material with a mask to manufacture the first bump layer (0032). They teach coating the negative transparent photoresist material on the upper glass substrate and after exposure and development, the negative transparent photoresist material shielded by the mask is removed to form the second concave part of the second bump layer (0065 and Fig. 7a-b). Therefore, Bai teaches using a transparent negative photoresist to provide a patterned layer on a substrate.
From the teachings of Bai, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have 
They do not teach forming a scattering layer between the first coating and the covered portion of the substrate. Takeda further teaches that the method of etching the metal plate is not specially limited, and for example, a wet etching method or a dry etching method can be used (0029).
Das teaches a microlithographic process of fabricating electronic components in which a laser is used to etch features defined by a mask (abstract). They teach that the laser is selected whose radiation will be absorbed by the workpiece being etched, and the masking material is selected so as to be highly reflective of the laser radiation (abstract). They teach that the masking material is patterned in a conventional manner so as to expose the portions of the workpiece material to be etched and when the laser is directed to the workpiece, the laser radiation etches the portions of the workpiece not protected by the mask (abstract). They teach that a laser scanning protocol includes exposing the surface of the material thru a reflective mask layer with a pattern of laser radiation such that material is removed from the workpiece to leave a pattern in the remaining material corresponding to the openings in the reflective mask layer, the laser radiation being applied in a plurality of overlapping irradiations (pulses) (Col. 2, lines 62-68). They teach forming highly reflective layers 13 and 15 on the substrate which also comprises layer 14 that is selected to have low reflectivity (Col. 3, lines 54-68 and Fig. 
Shin teaches a method of manufacturing a mask (abstract). They teach that the mask may include a transparent supporting structure and a metal layer having at least one opening capable of guiding light to an object to be irradiated (0008 and Fig. 1). They teach that the metal layer may be gold, silver, chromium, aluminum, copper, titanium, nickel, molybdenum, or tungsten (0024). They teach that after forming the metal layer, the opening may be formed by processing the metal layer, where the opening may be formed using radiation of laser, i.e. laser etching (0033, 0083, and 0088). 
From the teachings of Das and Shin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to 
Takeda in view of Bai, Das, and Shin do not teach that the reflecting layer acts as a scattering layer. Das teaches forming the reflecting layers by sputtering (Col. 4, lines 43-58).
Tung teaches a film structure that includes a substrate and a metal film, where the film is formed on the substrate by sputtering (abstract, 0007, and 0011). They teach that the metal film can be formed as a film with a rough microcosmic structure by controlling diameters of sputtering metal particles, where the structure reflects the incident visible light and incident infrared rays with high reflectivity, where the reflected 
From the teachings of Tung, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Takeda in view of Bai, Das, and Shin to have applied the reflective coating using sputtering as suggested by Das and Tung so as to have deposited the metal film of Tung because Tung teaches that the metal film has high reflectivity such that it will be expected to provide the desired and predictable result of forming a reflective film in the process of Takeda in view of Bai, Das, and Shin. Therefore, in the process of Takeda in view of Bai, Das, Shin, and Tung the reflective film will be provided so that it scatters the light so as to provide a scattering layer while protecting the covered metal layer from the laser etching process.
Regarding claim 2, Takeda in view of Bai, Das, Shin, and Tung suggest the limitations of instant claim 1. As discussed above for claim 1, Takeda suggests applying the resin layer on to the metal plate and then patterning the resin layer (0026 and Fig. 1). Therefore, in the process of Takeda in view of Bai, Das, Shin, and Tung the optically clear first layer will be formed by preparing a material layer, i.e. applying the layer to the substrate, and patterning the material layer to form the first coating, i.e. laser patterning the clear layer so as to form the pattern.
Regarding claim 13, Takeda in view of Bai, Das, Shin, and Tung suggest the limitations of instant claim 1. Takeda further teaches using the resist pattern as an etching resistant mask and after etching is finished, the resist pattern is cleaned and 
Regarding claim 16, Takeda in view of Bai, Das, Shin, and Tung suggest the limitations of instant claim 1. Takeda further teaches that the substrate comprises a metallic material, i.e. it is a metal plate (0007, 0024, and Fig. 1). 

Claims 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Bai, Das, Shin, and Tung as applied to claim 2 above, and further in view of McKillip, US 5,340,628 and Sutou, US 2013/0078423 A1.
	Regarding claims 3 and 4, Takeda in view of Bai, Das, Shin, and Tung suggest the limitations of instant claim 2. As discussed above for claim 1, Shin teaches that a suitable material for the metal layer of the mask is a metal such as aluminum (0024). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used aluminum as the metal plate in the process of Takeda in view of Bai, Das, Shin, and Tung because Shin indicates that aluminum is a suitable material and Takeda indicates that the mask can be an 
Tung teaches that that the material for the scattering layer is aluminum (0008 and 0013). As discussed above for claim 1, Tung indicates that a rough surface from sputtered aluminum particles reflects light so as to provide a scattering layer.	
They do not teach producing particles on the substrate by irradiating the substrate with a first laser, wherein a material of the particles is identical to a material of the substrate, wherein the particles include a first particle set and a second particle set, wherein the first particle set is positioned on the covered portion of the substrate and wherein the second particle set is positioned on the exposed portions of the substrate, and removing the second particles set, wherein the first particle set is covered by the first coating, and wherein the scattering layer comprises the first particle set.
	McKillip teaches a laser markable sheet having a thermally sensitive base sheet overlaid by a transparent cover sheet (abstract). They teach that markings may be produced on the base sheet by directing a laser beam through the cover sheet so that the beam impinges on the front surface of the cover sheet (abstract). They teach that in laser marking the burned-away ink becomes airborne particles which must be captured in order to prevent contamination of the products, the containers, and the packaging equipment (Col. 1, lines 26-37). They teach that the process provides a laminated sheet which does not release airborne particles due to the transparent sheet (Col. 1, lines 40-53). They teach that the laser markage sheet includes a flexible base sheet 12, a transparent cover sheet 14, and adhesive 16 (Col. 2, lines 10-19 and Fig. 2). They teach that the base sheet is thermally markable and the cover sheet is a thin, transparent polymeric material (Col. 2, lines 30-49). They teach that the laser beam directed at the 
	Sutou teaches crater-like intricate indents formed by melting and scattering of a metal surface that are provided by irradiating with high density energy such as a laser beam (abstract). They teach that irradiating a metal surface with a laser beam fluidizes the metal member melted by heat from the laser and scatters the metal as sputtered splash, i.e. molten splash or fine powder, to the surface of the metal member (0012). They teach that a fine unevenness formed by solidification of sputtered splash is formed on the surface of the solidified portion of the metal splash including solidified gangue-like portions (0015 and Fig. 1). They teach that the molten splash can be a sputtered particle having a large diameter or a small diameter (0016-0017). They teach that forming the roughened surface by irradiation with a laser beam provides a manufacturing step that is simple and the time is short resulting in an inexpensive surface processing technique (0021). They teach that the depth of the indent or groove or the particle size of the molten metal splash can be controlled by controlling the condition of irradiation (0056 and Fig. 5). They teach that a metal splash or a sputtered particle having a grain size of 1 micron for the smaller particle and about 5 microns for the larger particles is generated and sprayed (0056 and Fig. 5). Therefore, Sutou teaches that a laser beam can be irradiated onto a metal surface to cause particles to be ejected and solidify on to the surface, where the irradiation is controlled to provide the desired particle size (Fig. 1, Fig. 5, and Fig. 10A-B).

	As discussed above for claim 1, it is suggested to form the scattering layer over the surface of the metal plate and then to remove the scattering layer from the exposed portions by etching using the transparent resin as a masking layer for the etching process. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the particle scattering layer over the entire surface of the metal plate including in the exposed regions, i.e. to have irradiated the first laser onto both the covered and exposed portions of the substrate so as to ensure that the scattering layer covers all of the regions of the metal plate that are to be masked from laser light, where the exposed portions can be removed by chemical etching using the transparent layer as a mask because it will be 
	Regarding claim 8, Takeda in view of Bai, Das, Shin, Tung, McKillip, and Sutou suggest the limitations of instant claim 3. As discussed above for claim 1, Das and Shin provide the suggestion of patterning the metal plate of the mask using a laser such that exposed portions of the substrate will be removed by irradiating the substrate with a second laser.
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Bai, Das, Shin, Tung, McKillip, and Sutou as applied to claim 3 above, and further in view of Huang, US 2010/0156007 A1.
Regarding claim 5, Takeda in view of Bai, Das, Shin, Tung, McKillip, and Sutou suggest the limitations of instant claim 3. McKillip further teaches that the laser beam generator directs a laser beam through suitable optics which focuses the beam on 
They do not specifically teaches that the focal point of the first layer is positioned between the first coating and the substrate.
Huang teaches a method of combining laser-engraving and in-mold decoration techniques to laser-engrave a pattern on a plastic product, where a transfer-printing film having a print layer and a protective layer is placed in a mold cavity of an injection mold, a plastic material is then injected into the mold cavity to form an injection-molded plastic product with the print layer of the transfer-printing film attached to the surface thereof through the IMD technique, irradiating the transfer-printing film with UV light to cure the protective layer, and operating a laser-engraving machine to project a laser beam, so that the laser beam passes through the protective layer and the print layer to focus on and accordingly engrave a pattern on the surface of the injection-molded plastic product (abstract). They teach that the laser beam passes through the print layer 23 to focus on the surface of the injection-molded plastic product 10, so as to laser engrave a pattern on the injection-molded plastic product (0031 and Fig. 1). They teach that the protective layer 22 and the print layer 23 are each made of a transparent material, as is transparent layer 21 (0024, 0032, and Fig. 1). They teach that the laser beam 31 can pass through the protective layer 22 and the print layer 23 to focus on the injection-molded plastic product so that the laser would only laser-engrave the injection molded plastic product to produce textures thereon without affecting the protective layer or the print layer (0032 and Fig. 1). Therefore, Huang teaches laser treating a 
From the teachings of Huang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Takeda in view of Bai, Das, Shin, Tung, McKillip, and Sutou to have positioned the focal point of the first laser between the first coating and the substrate, i.e. onto the surface of the metal plate (which is between the first coating and the substrate) so as to form the scattering layer because Huang teaches that a laser beam is focused onto a surface to be laser treated such that it passes through transparent layers and does not treat the transparent layers and McKillip indicates that the laser also passes through a transparent layer such that it will be expected to provide the desired and predictable result of focusing the laser onto the surface of the metal plate to treat the surface and form the scattering layer as desired.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Bai, Das, Shin, Tung, McKillip, and Sutou as applied to claim 3 above, and further in view of Blackall, US 2010/0155380 A1.
Regarding claim 6, Takeda in view of Bai, Das, Shin, Tung, McKillip, and Sutou suggest the limitations of instant claim 3. Sutou teaches that the depth of the indent or groove, or the particle size of the molten metal splash can be controlled by controlling the condition of irradiation (0056). Sutou teaches irradiating a micro region with the laser beam to treat the surface (0055).
They do not teach the diameter of the first laser. 

From the teachings of Sutou and Blackall, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Takeda in view of Bai, Das, Shin, Tung, McKillip, and Sutou to have optimized the laser diameter in the range of 2 nm to 15 mm so as to be within the claimed range because Sutou indicates that the particle size resulting from the laser process can be controlled by controlling the condition of irradiation and Blackall indicates that a laser using a beam diameter in the range of 2 nm to 15 mm can be used to ablate a metal surface which can result in particles being vaporized such that In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Therefore, Takeda in view of Bai, Das, Shin, Tung, McKillip, Sutou, and Blackall suggest optimizing the laser diameter to be within the claimed range from the overlapping range suggested by Blackall.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Bai, Das, Shin, Tung, McKillip, and Sutou as applied to claim 3 above, and further in view of Ohtake, US 4,689,114.
Regarding claim 7, Takeda in view of Bai, Das, Shin, Tung, McKillip, and Sutou suggest the limitations of instant claim 3. As discussed above for claim 1, it is suggested to use the resist film to selectively etch the scattering layer.
They do not teach the thickness of the resist film, i.e. the first coating.
Ohtake teaches a method for manufacturing a shadow mask, where both surfaces of a metal sheet are coated with resist films having a thickness of about 5 microns (abstract, Col. 3, lines 61-67, and Fig. 4A-F). They teach patterning the resist films followed by etching the metal shadow mask by etchings (Col. 4, lines 9-20, Col. 4, lines 
From the teachings of Ohtake, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Takeda in view of Bai, Das, Shin, Tung, McKillip, and Sutou to have formed the first coating to have a thickness of about 5 microns because Ohtake teaches that such a resist thickness is suitable when protecting a metal surface during etching such that it will be expected to protect the metal mask surface during the process of etching and patterning the reflective scattering layer. Therefore, Takeda in view of Bai, Das, Shin, Tung, McKillip, Sutou, and Ohtake suggest forming the first coating so that it has a thickness within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

Claims 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Bai, Das, Shin, Tung, McKillip, and Sutou as applied to claim 8 above, and further in view of Blackall, US 2010/0155380 A1 and Park, WO 2016/199100 A1.
Regarding claims 9 and 10, Takeda in view of Bai, Das, Shin, Tung, McKillip, and Sutou suggest the limitations of instant claim 8. Takeda teaches that the thickness of the metal mask is preferably around 5 microns to 100 microns (0067).

They do not teach that the maximum diameter of the second laser is larger than a maximum diameter of the first laser.
Park teaches plastic-metal junctions formed between a metal form and a solid plastic (abstract). They teach forming pores in the metal form by laser etching (0026). They teach laser etching an aluminum plate with an Nd-YAG laser having a frequency of 1064 nm and a beam diameter of 50 micrometers (0075). They teach that the pores can have a diameter of about 1 nm to about 1 mm and a depth ranging from 1 nm to about 1 mm (0025). 
From the teachings of Park, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Takeda in view of Bai, Das, Shin, Tung, McKillip, Sutou, and Blackall to have used a laser having a diameter of about 50 microns to pattern or laser etch the metal mask because Park indicates that such a laser diameter is suitable for forming pores in a metal plate where the depth of the pores overlap a thickness of the metal plate of Takeda suggesting that it will provide pattern of a suitable thickness to go through the metal mask as desired by Takeda. Therefore, Takeda in view of Bai, Das, Shin, Tung, McKillip, Sutou, Blackall, and Park suggest providing a laser diameter for the first laser and a laser diameter of the second laser wherein the diameter ranges overlap a range wherein the maximum diameter of the second laser is larger than a maximum diameter of the first laser. According to MPEP 2144.05, “in the case where the prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Further, as for claim 10, the diameter, i.e. maximum diameter, of the second laser will be larger than 10 microns since it is 50 microns, such that it is within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). 
Regarding claim 20, as discussed above for claims 1, 3, 8, and 9, Takeda in view of Bai, Das, Shin, Tung, McKillip, Sutou, Blackall, and Park suggest a process for preparing a substrate, providing a first coating on the substrate, the first coating being optically transparent, covering a covered portion of the substrate, and exposing exposed portions of the substrate, irradiating a first laser on the substrate to form a scattering layer between the first coating and the substrate, and irradiating a second laser to etch the exposed portions of the substrate, wherein a maximum diameter of the second laser overlaps a range where it is larger than a maximum diameter of the first laser. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Bai, Das, Shin, Tung, McKillip, and Sutou as applied to claim 8 above, and further in view of Molz, US 2012/0258428 A1.
Regarding claim 11, Takeda in view of Bai, Das, Shin, Tung, McKillip, and Sutou suggest the limitations of instant claim 8. As discussed above for claims 3 and 8, the process of Takeda in view of Bai, Das, Shin, Tung, McKillip, and Sutou suggest using a first laser to form the scattering layer on top of the metal plate and then using a second layer to laser etch or drill the patterns into the metal plate.
They do no teach that the focal length of the first laser is shorter than the focal length of the second laser. 
Molz teaches a system and method for applying a uniform micro-textured surface treatment to a deep-thread dental implant by modulating the focal point of a laser to laser etch surfaces of both the thread peaks and the thread valleys in a single pass (abstract). They teach that the process provides improved methods of surface treatment of objects having irregular depth profile (0008). They teach that a focus-control mechanism rapidly adjusts the laser focal length in coordination with the rotation of the implant so as to focus the laser at the depth of the point on the surface being treated (0025). They teach that when the laser is treating the thread crests, the laser has a first focal length F1 corresponding to the major diameter D1, and when the laser is treating the thread valleys, the laser has a second focal length F2 corresponding to the minor diameter D2 (0025 and Fig. 1). They teach that the focus of the beam is decreased to reduce the focal length for the D1 crest surface and then increased to enlarge the focal length for the D2 valley surface (0032 and Fig. 1). Therefore, they teach using a longer focal length to laser treat surfaces having a greater depth (farther away) and a shorter focal length to laser treat surfaces having a more shallow depth (closer).
From the teachings of Molz, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have .
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Bai, Das, Shin, Tung, McKillip, Sutou, and Molz as applied to claim 11 above, and further in view of Blackall, US 2010/0155380 A1.
	Regarding claim 12, Takeda in view of Bai, Das, Shin, Tung, McKillip, Sutou, and Molz suggest the limitations of instant claim 11. 
	They do not teach the wavelength of the first or second laser.
	As discussed above for claim 9, Blackall teaches laser ablating a metal surface. They teach that the center emission wavelength of the laser used is in the range of about 1060 to 1070 nm (0042). 
	From the teachings of Blackall, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the same wavelength for the first and second lasers because Blackall teaches that a wavelength in the range of 1060-1070 nm is suitable for ablating a metal surface such . 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Bai, Das, Shin, and Tung as applied to claim 1 above, and further in view of Hwang, US 2007/0148588 A1.
	It is noted that the second inventor is used for US 2007/0148588 A1 to differentiate between Park references.
	Regarding claim 15, Takeda in view of Bai, Das, Shin, and Tung suggest the limitations of instant claim 1. As discussed above for claim 1, Takeda indicates forming openings in the resist or first coating.
	They do not teach that the first coating includes openings before the first coating is disposed on the substrate.
	Hwang teaches a method of releasing a photoresist film from a substrate, which includes forming a self-assembled monolayer (SAM) on a substrate, coating the SAM with a photoresist film, and rinsing the substrate with an alcohol or an acid (abstract). They teach that a photoresist film can be easily released from a substrate without damage after patterning (abstract), indicating that the resist is patterned before it is released from the substrate. They teach that a method of bonding a released photoresist film with a substrate includes arraying a second substrate and the photoresist film released from a first substrate and baking the second substrate (abstract), where since the resist is patterned before being released it will contain the openings or patterns 
	From the teachings of Hwang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Takeda in view of Bai, Das, Shin, and Tung to have applied the first coating layer, i.e. the negative photoresist layer, having openings onto the substrate using the transfer method described by Hwang, i.e. forming the patterned photoresist on a first substrate (i.e. a resist having openings since it is patterned) and then transferring it to the metal plate where the openings expose the exposed portions of the substrate, because Hwang indicates it is a successful method of applying a patterned photoresist onto substrate such that it will provide the desired and predictable result of forming the patterned photoresist layer on the metal plate as desired by Takeda in view of Bai, Das, Shin, and Tung. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Bai, Das, Shin, and Tung as applied to claim 1 above, and further in view of McKillip, US 5,340,628.
	Regarding claim 17, Takeda in view of Bai, Das, Shin, and Tung suggest the limitations of instant claim 1. As discussed above for claim 1, Das and Shin provide the suggestion to pattern the substrate by laser etching.
	They do not teach forming a second coating on the scattering layer and the substrate after the forming of the scattering layer wherein an optical transparency of the second coating is lower than an optical transparency of the first coating.

	From the teachings of McKillip, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Takeda in view of Bai, Das, Shin, and Tung to have applied a second transparent coating layer onto the scattering layer and the substrate after forming the scattering layer, i.e. after etching to pattern the scattering layer, so as to cover the surface with the second coating because McKillip teaches that laser irradiating a surface through a transparent layer traps particles, preventing them from contaminating air such that it will be expected to also trap the particles during the laser In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 18, Takeda in view of Bai, Das, Shin, Tung, and McKillip suggest the limitations of instant claim 17. Takeda further teaches that after the metal plate is patterned, the resist pattern is cleaned and removed so as to provide the metal mask having slits (0026 and Fig. 1a-e). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have removed the first coating, the scattering layer, and the second coating after removing the exposed portions of the substrate, i.e. after patterning the substrate, because Takeda indicates that it is desirable to remove the resist coating where the final product is the patterned metal plate such that by removing the first coating layer, the 
Regarding claim 19, Takeda in view of Bai, Das, Shin, Tung, and McKillip suggest the limitations of instant claim 17. As discussed above for claim 1, Bai teaches that one of a first bump layer and the second bump layer is made by utilizing positive transparent photoresist material and the other is made by utilizing negative transparent photoresist material (0016). Therefore, Bai teaches that positive photoresists are transparent. 
From the teachings of Bai, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a transparent positive photoresist material having a lower optical transparency than the negative resist material used as the first coating because Bai indicates that such materials are transparent and McKillip indicates it is desirable to irradiate a laser through a transparent layer for trapping particles in laser patterning such that it will be expected to provide a suitable material that is transparent to a laser for etching the metal plate while providing a blocking material for preventing particles from contaminating the air. 
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718